Acknowledgement
This Notice of Allowance is in response to amendments filed 10/26/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2021 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Renee A. Danega on 3/22/2022.
The application has been amended as follows: 
In the last line of claim 9, the limitation of “actuates” has been deleted, and the limitation of --commencing actuation of-- has been inserted.
Reasons for Allowance
Claims 1, 2, 4-6, 8, 9, 11, 13-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Chung (translation of KR 10-2012-0137025), Galkoswki et al. (US 2008/0040002 A1), Laine et al. (US 2018/03193880 A1), taken alone or in combination, does not teach the claimed device and method for providing swerve assist for a transportation vehicle, the method comprising: 
detecting an avoidance maneuver of the transportation vehicle; 
applying an additional steering torque to boost an existing steering torque in response to the avoidance maneuver being detected, wherein the additional steering torque is kept constant up to a point in time, and at that point in time; 
withdrawing the additional steering torque and simultaneously commencing actuating single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle.
Specifically, as discussed in the Office Action mailed 7/26/2021, Chung discloses a similar method in which additional steering torque is withdrawn while simultaneously actuating single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle (see Figure 4). However, Chung does not disclose that the braking is commenced when withdrawing the additional steering torque, as claimed.
Upon further search and consideration, Galkoswki et al. and Laine et al. have been identified as relevant prior art. Specifically, Galkoswki et al. discloses a vehicle system that detects an avoidance maneuver of a transportation vehicle (see ¶0036-0038), applies an additional steering torque to boost an existing steering torque in response to the avoidance maneuver being detected, wherein the additional steering torque is kept constant up to a point in time, and at that point in time, and withdraws the additional steering torque (see at least ¶0025). While Galkoswki et al. discloses that a braking operation simultaneously occurs with the applied additional steering torque, Galkoswki et al.
Laine et al. discloses a vehicle system that detects an avoidance maneuver of a transportation vehicle (see ¶0037) and commences actuating single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle (see ¶0041). Laine et al. further discloses that the actuation of the single wheel braking assists the driver in a steering maneuver and does not apply an additional steering torque to boost an existing steering torque in response to the avoidance maneuver being detected, wherein the additional steering torque is kept constant up to a point in time, and at that point in time, and withdraw the additional steering torque and simultaneously commencing actuating single wheel braking of the transportation vehicle to increase a lateral displacement of the transportation vehicle, as claimed.
Specifically, while combined braking and steering control for swerve assist systems is well known in the art, no prior art teaches the specifically claimed timing, in which the additional steering torque is withdrawn at the same time as an actuation of single wheel braking is commenced, in light of the overall claim. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/					/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661